UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  14 May 2013 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ﻿ ﻿ Notification of Transactions of (1) Persons Discharging Managerial Responsibility and (2) Persons closely associated with Persons Discharging Managerial Responsibility This form is intended for use by an issuer making a notification required by Rules 7.2 and 7.3 of the Central Bank of Ireland's Market Abuse Rules in relation to a person falling within either of the above categories of individual. These categories are defined in Regulation 12 (8) of the Market Abuse (Directive 2003/6/EC) Regulations 2005 and are detailed as part of this form. All relevant boxes should be completed in block capital letters. 1 Name of the Issuer CRH plc 2 Name of person discharging managerial responsibilities Maeve Carton 3 State whether notification relates to a person closely associated with a person discharging managerial responsibilities named in 2 and identify the connected person No 4 Indicate whether the notification is in respect of a holding of the person referred to in 2 or 3 above or in respect of a non-beneficial interest Maeve Carton 5 Description of shares or derivatives or other financial instruments linked to them Ordinary shares of €0.32 each 6 Name of registered shareholder(s) and, if more than one, number of shares or derivatives or other financial instruments linked to them, held by each shareholder Maeve Carton 55,189 AC Employee Benefit Trustees Limited Acct CRG 2,370 7 State the nature of the transaction Scrip Dividend 8 Number of shares, derivatives or other financial instruments linked to them acquired 50 9 Number of shares, derivatives or other financial instruments linked to them disposed of Not applicable 10 Price per share or derivative or other financial instrument linked to them or value of transaction €17.01 11 Date and place of transaction 13th May 2013; Dublin 12 Date issuer informed of transaction 13th May 2013 13 Any additional information Not applicable 14 Name of contact and telephone number for queries Neil Colgan + Person authorised on behalf of the issuer responsible for making the notification Neil Colgan Date of notification 14th May 2013 Information required under Irish Stock Exchange Listing Rule 6.10 The following additional information is required to be disclosed under ISE Listing Rule 6.10 in respect of interests in securities of a director or secretary or their connected persons. An issuer is not being required to submit the information below to the Central Bank in respect of any PDMR who is also a director/secretary/connected persons. 15 Name of director or secretary (if not required to be stated in box 2) Not applicable 16 State whether the notification relates to a single transaction being notified in accordance with the Market Abuse Rules and ISE LR 6.10 Yes 17 Description of class of share Ordinary shares of 0.32 each 18 Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) 0.000006% 19 Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 20 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 57,559; 0.007891% If a person whose interests are required to be disclosed under ISE Listing Rule 6.10 has been granted options by the issuer, please complete the following boxes: 21 Date of grant Not applicable 22 Period during which or date on which it can be exercised Not applicable 23 Total amount paid (if any) for grant of the option Not applicable 24 Description of shares involved (class and number) Not applicable 25 Exercise price (if fixed at time of grant) or indication that the price is to be fixed at the time of exercise Not applicable 26 Total number of shares over which options are held following notification Not applicable Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Date of notification 14th May 2013 The duly designated officer of the issuer responsible for making this notification acknowledges and confirms that he/she is aware that the information as has been provided in response to the questions 15 to 26 above is not information which has been required by or which has been requested by the Central Bank, and is information which is required to be provided to the Irish Stock Exchange only. Notification of Transactions of (1) Persons Discharging Managerial Responsibility and (2) Persons closely associated with Persons Discharging Managerial Responsibility This form is intended for use by an issuer making a notification required by Rules 7.2 and 7.3 of the Central Bank of Ireland's Market Abuse Rules in relation to a person falling within either of the above categories of individual. These categories are defined in Regulation 12 (8) of the Market Abuse (Directive 2003/6/EC) Regulations 2005 and are detailed as part of this form. All relevant boxes should be completed in block capital letters. 1 Name of the Issuer CRH plc 2 Name of person discharging managerial responsibilities Jan Maarten de Jong 3 State whether notification relates to a person closely associated with a person discharging managerial responsibilities named in 2 and identify the connected person No 4 Indicate whether the notification is in respect of a holding of the person referred to in 2 or 3 above or in respect of a non-beneficial interest Jan Maarten de Jong 5 Description of shares or derivatives or other financial instruments linked to them Ordinary shares of €0.32 each 6 Name of registered shareholder(s) and, if more than one, number of shares or derivatives or other financial instruments linked to them, held by each shareholder Jan Maarten de Jong 7 State the nature of the transaction Scrip Dividend 8 Number of shares, derivatives or other financial instruments linked to them acquired 9 Number of shares, derivatives or other financial instruments linked to them disposed of Not applicable 10 Price per share or derivative or other financial instrument linked to them or value of transaction €17.01 11 Date and place of transaction 13th May 2013; Dublin 12 Date issuer informed of transaction 13th May 2013 13 Any additional information Not applicable 14 Name of contact and telephone number for queries Neil Colgan + Person authorised on behalf of the issuer responsible for making the notification Neil Colgan Date of notification 14th May 2013 Information required under Irish Stock Exchange Listing Rule 6.10 The following additional information is required to be disclosed under ISE Listing Rule 6.10 in respect of interests in securities of a director or secretary or their connected persons. An issuer is not being required to submit the information below to the Central Bank in respect of any PDMR who is also a director/secretary/connected persons. 15 Name of director or secretary (if not required to be stated in box 2) Not applicable 16 State whether the notification relates to a single transaction being notified in accordance with the Market Abuse Rules and ISE LR 6.10 Yes 17 Description of class of share Ordinary shares of 0.32 each 18 Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) 0.000054% 19 Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 20 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 15,684; 0.002150% If a person whose interests are required to be disclosed under ISE Listing Rule 6.10 has been granted options by the issuer, please complete the following boxes: 21 Date of grant Not applicable 22 Period during which or date on which it can be exercised Not applicable 23 Total amount paid (if any) for grant of the option Not applicable 24 Description of shares involved (class and number) Not applicable 25 Exercise price (if fixed at time of grant) or indication that the price is to be fixed at the time of exercise Not applicable 26 Total number of shares over which options are held following notification Not applicable Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Date of notification 14th May 2013 The duly designated officer of the issuer responsible for making this notification acknowledges and confirms that he/she is aware that the information as has been provided in response to the questions 15 to 26 above is not information which has been required by or which has been requested by the Central Bank, and is information which is required to be provided to the Irish Stock Exchange only. Notification of Transactions of (1) Persons Discharging Managerial Responsibility and (2) Persons closely associated with Persons Discharging Managerial Responsibility This form is intended for use by an issuer making a notification required by Rules 7.2 and 7.3 of the Central Bank of Ireland's Market Abuse Rules in relation to a person falling within either of the above categories of individual. These categories are defined in Regulation 12 (8) of the Market Abuse (Directive 2003/6/EC) Regulations 2005 and are detailed as part of this form. All relevant boxes should be completed in block capital letters. 1 Name of the Issuer CRH plc 2 Name of person discharging managerial responsibilities Nicholas Hartery 3 State whether notification relates to a person closely associated with a person discharging managerial responsibilities named in 2 and identify the connected person No 4 Indicate whether the notification is in respect of a holding of the person referred to in 2 or 3 above or in respect of a non-beneficial interest Nicholas Hartery 5 Description of shares or derivatives or other financial instruments linked to them Ordinary shares of €0.32 each 6 Name of registered shareholder(s) and, if more than one, number of shares or derivatives or other financial instruments linked to them, held by each shareholder Goodbody Stockbrokers Nominees Limited 7 State the nature of the transaction Scrip Dividend 8 Number of shares, derivatives or other financial instruments linked to them acquired 28 9 Number of shares, derivatives or other financial instruments linked to them disposed of Not applicable 10 Price per share or derivative or other financial instrument linked to them or value of transaction €17.01 11 Date and place of transaction 13th May 2013; Dublin 12 Date issuer informed of transaction 13th May 2013 13 Any additional information Not applicable 14 Name of contact and telephone number for queries Neil Colgan + Person authorised on behalf of the issuer responsible for making the notification Neil Colgan Date of notification 14th May 2013 Information required under Irish Stock Exchange Listing Rule 6.10 The following additional information is required to be disclosed under ISE Listing Rule 6.10 in respect of interests in securities of a director or secretary or their connected persons. An issuer is not being required to submit the information below to the Central Bank in respect of any PDMR who is also a director/secretary/connected persons. 15 Name of director or secretary (if not required to be stated in box 2) Not applicable 16 State whether the notification relates to a single transaction being notified in accordance with the Market Abuse Rules and ISE LR 6.10 Yes 17 Description of class of share Ordinary shares of 0.32 each 18 Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) 0.000003% 19 Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 20 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 1,417; 0.000194% If a person whose interests are required to be disclosed under ISE Listing Rule 6.10 has been granted options by the issuer, please complete the following boxes: 21 Date of grant Not applicable 22 Period during which or date on which it can be exercised Not applicable 23 Total amount paid (if any) for grant of the option Not applicable 24 Description of shares involved (class and number) Not applicable 25 Exercise price (if fixed at time of grant) or indication that the price is to be fixed at the time of exercise Not applicable 26 Total number of shares over which options are held following notification Not applicable Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Date of notification 14th May 2013 The duly designated officer of the issuer responsible for making this notification acknowledges and confirms that he/she is aware that the information as has been provided in response to the questions 15 to 26 above is not information which has been required by or which has been requested by the Central Bank, and is information which is required to be provided to the Irish Stock Exchange only. Notification of Transactions of (1) Persons Discharging Managerial Responsibility and (2) Persons closely associated with Persons Discharging Managerial Responsibility This form is intended for use by an issuer making a notification required by Rules 7.2 and 7.3 of the Central Bank of Ireland's Market Abuse Rules in relation to a person falling within either of the above categories of individual. These categories are defined in Regulation 12 (8) of the Market Abuse (Directive 2003/6/EC) Regulations 2005 and are detailed as part of this form. All relevant boxes should be completed in block capital letters. 1 Name of the Issuer CRH plc 2 Name of person discharging managerial responsibilities John Kennedy 3 State whether notification relates to a person closely associated with a person discharging managerial responsibilities named in 2 and identify the connected person No 4 Indicate whether the notification is in respect of a holding of the person referred to in 2 or 3 above or in respect of a non-beneficial interest John Kennedy 5 Description of shares or derivatives or other financial instruments linked to them Ordinary shares of €0.32 each 6 Name of registered shareholder(s) and, if more than one, number of shares or derivatives or other financial instruments linked to them, held by each shareholder John Kennedy 7 State the nature of the transaction Scrip Dividend 8 Number of shares, derivatives or other financial instruments linked to them acquired 27 9 Number of shares, derivatives or other financial instruments linked to them disposed of Not applicable 10 Price per share or derivative or other financial instrument linked to them or value of transaction €17.01 11 Date and place of transaction 13th May 2013; Dublin 12 Date issuer informed of transaction 13th May 2013 13 Any additional information Not applicable 14 Name of contact and telephone number for queries Neil Colgan + Person authorised on behalf of the issuer responsible for making the notification Neil Colgan Date of notification 14th May 2013 Information required under Irish Stock Exchange Listing Rule 6.10 The following additional information is required to be disclosed under ISE Listing Rule 6.10 in respect of interests in securities of a director or secretary or their connected persons. An issuer is not being required to submit the information below to the Central Bank in respect of any PDMR who is also a director/secretary/connected persons. 15 Name of director or secretary (if not required to be stated in box 2) Not applicable 16 State whether the notification relates to a single transaction being notified in accordance with the Market Abuse Rules and ISE LR 6.10 Yes 17 Description of class of share Ordinary shares of 0.32 each 18 Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) 0.000003% 19 Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 20 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 1,036; 0.000142% If a person whose interests are required to be disclosed under ISE Listing Rule 6.10 has been granted options by the issuer, please complete the following boxes: 21 Date of grant Not applicable 22 Period during which or date on which it can be exercised Not applicable 23 Total amount paid (if any) for grant of the option Not applicable 24 Description of shares involved (class and number) Not applicable 25 Exercise price (if fixed at time of grant) or indication that the price is to be fixed at the time of exercise Not applicable 26 Total number of shares over which options are held following notification Not applicable Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Date of notification 14th May 2013 The duly designated officer of the issuer responsible for making this notification acknowledges and confirms that he/she is aware that the information as has been provided in response to the questions 15 to 26 above is not information which has been required by or which has been requested by the Central Bank, and is information which is required to be provided to the Irish Stock Exchange only. Notification of Transactions of (1) Persons Discharging Managerial Responsibility and (2) Persons closely associated with Persons Discharging Managerial Responsibility This form is intended for use by an issuer making a notification required by Rules 7.2 and 7.3 of the Central Bank of Ireland's Market Abuse Rules in relation to a person falling within either of the above categories of individual. These categories are defined in Regulation 12 (8) of the Market Abuse (Directive 2003/6/EC) Regulations 2005 and are detailed as part of this form. All relevant boxes should be completed in block capital letters. 1 Name of the Issuer CRH plc 2 Name of person discharging managerial responsibilities Heather Ann McSharry 3 State whether notification relates to a person closely associated with a person discharging managerial responsibilities named in 2 and identify the connected person No 4 Indicate whether the notification is in respect of a holding of the person referred to in 2 or 3 above or in respect of a non-beneficial interest Heather Ann McSharry & Relative 5 Description of shares or derivatives or other financial instruments linked to them Ordinary shares of €0.32 each 6 Name of registered shareholder(s) and, if more than one, number of shares or derivatives or other financial instruments linked to them, held by each shareholder Heather Ann McSharry 3,753 Gaelen Britton 196 7 State the nature of the transaction Scrip Dividend 8 Number of shares, derivatives or other financial instruments linked to them acquired 81 9 Number of shares, derivatives or other financial instruments linked to them disposed of Not applicable 10 Price per share or derivative or other financial instrument linked to them or value of transaction €17.01 11 Date and place of transaction 13th May 2013; Dublin 12 Date issuer informed of transaction 13th May 2013 13 Any additional information Not applicable 14 Name of contact and telephone number for queries Neil Colgan + Person authorised on behalf of the issuer responsible for making the notification Neil Colgan Date of notification 14th May 2013 Information required under Irish Stock Exchange Listing Rule 6.10 The following additional information is required to be disclosed under ISE Listing Rule 6.10 in respect of interests in securities of a director or secretary or their connected persons. An issuer is not being required to submit the information below to the Central Bank in respect of any PDMR who is also a director/secretary/connected persons. 15 Name of director or secretary (if not required to be stated in box 2) Not applicable 16 State whether the notification relates to a single transaction being notified in accordance with the Market Abuse Rules and ISE LR 6.10 Yes 17 Description of class of share Ordinary shares of 0.32 each 18 Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) 0.000011% 19 Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 20 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 3,949; 0.000541% If a person whose interests are required to be disclosed under ISE Listing Rule 6.10 has been granted options by the issuer, please complete the following boxes: 21 Date of grant Not applicable 22 Period during which or date on which it can be exercised Not applicable 23 Total amount paid (if any) for grant of the option Not applicable 24 Description of shares involved (class and number) Not applicable 25 Exercise price (if fixed at time of grant) or indication that the price is to be fixed at the time of exercise Not applicable 26 Total number of shares over which options are held following notification Not applicable Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Date of notification 14th May 2013 The duly designated officer of the issuer responsible for making this notification acknowledges and confirms that he/she is aware that the information as has been provided in response to the questions 15 to 26 above is not information which has been required by or which has been requested by the Central Bank, and is information which is required to be provided to the Irish Stock Exchange only. Notification of Transactions of (1) Persons Discharging Managerial Responsibility and (2) Persons closely associated with Persons Discharging Managerial Responsibility This form is intended for use by an issuer making a notification required by Rules 7.2 and 7.3 of the Central Bank of Ireland's Market Abuse Rules in relation to a person falling within either of the above categories of individual. These categories are defined in Regulation 12 (8) of the Market Abuse (Directive 2003/6/EC) Regulations 2005 and are detailed as part of this form. All relevant boxes should be completed in block capital letters. 1 Name of the Issuer CRH plc 2 Name of person discharging managerial responsibilities Albert Manifold 3 State whether notification relates to a person closely associated with a person discharging managerial responsibilities named in 2 and identify the connected person No 4 Indicate whether the notification is in respect of a holding of the person referred to in 2 or 3 above or in respect of a non-beneficial interest Albert Manifold 5 Description of shares or derivatives or other financial instruments linked to them Ordinary shares of €0.32 each 6 Name of registered shareholder(s) and, if more than one, number of shares or derivatives or other financial instruments linked to them, held by each shareholder Albert Manifold 36,248 AC Employee Benefit Trustees Limited Acct CRG 2,370 7 State the nature of the transaction Scrip Dividend 8 Number of shares, derivatives or other financial instruments linked to them acquired 9 Number of shares, derivatives or other financial instruments linked to them disposed of Not applicable 10 Price per share or derivative or other financial instrument linked to them or value of transaction €17.01 11 Date and place of transaction 13th May 2013; Dublin 12 Date issuer informed of transaction 13th May 2013 13 Any additional information Not applicable 14 Name of contact and telephone number for queries Neil Colgan + Person authorised on behalf of the issuer responsible for making the notification Neil Colgan Date of notification 14th May 2013 Information required under Irish Stock Exchange Listing Rule 6.10 The following additional information is required to be disclosed under ISE Listing Rule 6.10 in respect of interests in securities of a director or secretary or their connected persons. An issuer is not being required to submit the information below to the Central Bank in respect of any PDMR who is also a director/secretary/connected persons. 15 Name of director or secretary (if not required to be stated in box 2) Not applicable 16 State whether the notification relates to a single transaction being notified in accordance with the Market Abuse Rules and ISE LR 6.10 Yes 17 Description of class of share Ordinary shares of 0.32 each 18 Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) 0.000107% 19 Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 20 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 38,618; 0.005294% If a person whose interests are required to be disclosed under ISE Listing Rule 6.10 has been granted options by the issuer, please complete the following boxes: 21 Date of grant Not applicable 22 Period during which or date on which it can be exercised Not applicable 23 Total amount paid (if any) for grant of the option Not applicable 24 Description of shares involved (class and number) Not applicable 25 Exercise price (if fixed at time of grant) or indication that the price is to be fixed at the time of exercise Not applicable 26 Total number of shares over which options are held following notification Not applicable Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Date of notification 14th May 2013 The duly designated officer of the issuer responsible for making this notification acknowledges and confirms that he/she is aware that the information as has been provided in response to the questions 15 to 26 above is not information which has been required by or which has been requested by the Central Bank, and is information which is required to be provided to the Irish Stock Exchange only. Notification of Transactions of (1) Persons Discharging Managerial Responsibility and (2) Persons closely associated with Persons Discharging Managerial Responsibility This form is intended for use by an issuer making a notification required by Rules 7.2 and 7.3 of the Central Bank of Ireland's Market Abuse Rules in relation to a person falling within either of the above categories of individual. These categories are defined in Regulation 12 (8) of the Market Abuse (Directive 2003/6/EC) Regulations 2005 and are detailed as part of this form. All relevant boxes should be completed in block capital letters. 1 Name of the Issuer CRH plc 2 Name of person discharging managerial responsibilities Daniel N. O'Connor 3 State whether notification relates to a person closely associated with a person discharging managerial responsibilities named in 2 and identify the connected person No 4 Indicate whether the notification is in respect of a holding of the person referred to in 2 or 3 above or in respect of a non-beneficial interest Daniel N. O'Connor 5 Description of shares or derivatives or other financial instruments linked to them Ordinary shares of €0.32 each 6 Name of registered shareholder(s) and, if more than one, number of shares or derivatives or other financial instruments linked to them, held by each shareholder Daniel N. O'Connor 1,456 Davycrest Nominees Limited 15,301 Acct 0075330 7 State the nature of the transaction Scrip Dividend 8 Number of shares, derivatives or other financial instruments linked to them acquired 9 Number of shares, derivatives or other financial instruments linked to them disposed of Not applicable 10 Price per share or derivative or other financial instrument linked to them or value of transaction €17.01 11 Date and place of transaction 13th May 2013; Dublin 12 Date issuer informed of transaction 13th May 2013 13 Any additional information Not applicable 14 Name of contact and telephone number for queries Neil Colgan + Person authorised on behalf of the issuer responsible for making the notification Neil Colgan Date of notification 14th May 2013 Information required under Irish Stock Exchange Listing Rule 6.10 The following additional information is required to be disclosed under ISE Listing Rule 6.10 in respect of interests in securities of a director or secretary or their connected persons. An issuer is not being required to submit the information below to the Central Bank in respect of any PDMR who is also a director/secretary/connected persons. 15 Name of director or secretary (if not required to be stated in box 2) Not applicable 16 State whether the notification relates to a single transaction being notified in accordance with the Market Abuse Rules and ISE LR 6.10 Yes 17 Description of class of share Ordinary shares of 0.32 each 18 Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) 0.000046% 19 Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 20 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 16,757; 0.002297% If a person whose interests are required to be disclosed under ISE Listing Rule 6.10 has been granted options by the issuer, please complete the following boxes: 21 Date of grant Not applicable 22 Period during which or date on which it can be exercised Not applicable 23 Total amount paid (if any) for grant of the option Not applicable 24 Description of shares involved (class and number) Not applicable 25 Exercise price (if fixed at time of grant) or indication that the price is to be fixed at the time of exercise Not applicable 26 Total number of shares over which options are held following notification Not applicable Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Date of notification 14th May 2013 The duly designated officer of the issuer responsible for making this notification acknowledges and confirms that he/she is aware that the information as has been provided in response to the questions 15 to 26 above is not information which has been required by or which has been requested by the Central Bank, and is information which is required to be provided to the Irish Stock Exchange only. Notification of Transactions of (1) Persons Discharging Managerial Responsibility and (2) Persons closely associated with Persons Discharging Managerial Responsibility This form is intended for use by an issuer making a notification required by Rules 7.2 and 7.3 of the Central Bank of Ireland's Market Abuse Rules in relation to a person falling within either of the above categories of individual. These categories are defined in Regulation 12 (8) of the Market Abuse (Directive 2003/6/EC) Regulations 2005 and are detailed as part of this form. All relevant boxes should be completed in block capital letters. 1 Name of the Issuer CRH plc 2 Name of person discharging managerial responsibilities Mark Towe 3 State whether notification relates to a person closely associated with a person discharging managerial responsibilities named in 2 and identify the connected person No 4 Indicate whether the notification is in respect of a holding of the person referred to in 2 or 3 above or in respect of a non-beneficial interest Mark Towe 5 Description of shares or derivatives or other financial instruments linked to them Ordinary shares of €0.32 each 6 Name of registered shareholder(s) and, if more than one, number of shares or derivatives or other financial instruments linked to them, held by each shareholder Mark Towe 71,069 BNY (Nominees) Limited 3,397 7 State the nature of the transaction Scrip Dividend 8 Number of shares, derivatives or other financial instruments linked to them acquired 9 Number of shares, derivatives or other financial instruments linked to them disposed of Not applicable 10 Price per share or derivative or other financial instrument linked to them or value of transaction €17.01 11 Date and place of transaction 13th May 2013; Dublin 12 Date issuer informed of transaction 13th May 2013 13 Any additional information Not applicable 14 Name of contact and telephone number for queries Neil Colgan + Person authorised on behalf of the issuer responsible for making the notification Neil Colgan Date of notification 14th May 2013 Information required under Irish Stock Exchange Listing Rule 6.10 The following additional information is required to be disclosed under ISE Listing Rule 6.10 in respect of interests in securities of a director or secretary or their connected persons. An issuer is not being required to submit the information below to the Central Bank in respect of any PDMR who is also a director/secretary/connected persons. 15 Name of director or secretary (if not required to be stated in box 2) Not applicable 16 State whether the notification relates to a single transaction being notified in accordance with the Market Abuse Rules and ISE LR 6.10 Yes 17 Description of class of share Ordinary shares of 0.32 each 18 Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) 0.000197% 19 Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 20 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 74,466; 0.010209% If a person whose interests are required to be disclosed under ISE Listing Rule 6.10 has been granted options by the issuer, please complete the following boxes: 21 Date of grant Not applicable 22 Period during which or date on which it can be exercised Not applicable 23 Total amount paid (if any) for grant of the option Not applicable 24 Description of shares involved (class and number) Not applicable 25 Exercise price (if fixed at time of grant) or indication that the price is to be fixed at the time of exercise Not applicable 26 Total number of shares over which options are held following notification Not applicable Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Date of notification 14th May 2013 The duly designated officer of the issuer responsible for making this notification acknowledges and confirms that he/she is aware that the information as has been provided in response to the questions 15 to 26 above is not information which has been required by or which has been requested by the Central Bank, and is information which is required to be provided to the Irish Stock Exchange only. Notification of Transactions of (1) Persons Discharging Managerial Responsibility and (2) Persons closely associated with Persons Discharging Managerial Responsibility This form is intended for use by an issuer making a notification required by Rules 7.2 and 7.3 of the Central Bank of Ireland's Market Abuse Rules in relation to a person falling within either of the above categories of individual. These categories are defined in Regulation 12 (8) of the Market Abuse (Directive 2003/6/EC) Regulations 2005 and are detailed as part of this form. All relevant boxes should be completed in block capital letters. 1 Name of the Issuer CRH plc 2 Name of person discharging managerial responsibilities Neil Colgan 3 State whether notification relates to a person closely associated with a person discharging managerial responsibilities named in 2 and identify the connected person Yes, Spouse 4 Indicate whether the notification is in respect of a holding of the person referred to in 2 or 3 above or in respect of a non-beneficial interest Spouse 5 Description of shares or derivatives or other financial instruments linked to them Ordinary shares of €0.32 each 6 Name of registered shareholder(s) and, if more than one, number of shares or derivatives or other financial instruments linked to them, held by each shareholder Joan Duffy 9,174 AC Employee Benefit Trustees Limited Acct CRG 2,367 7 State the nature of the transaction Scrip Dividend 8 Number of shares, derivatives or other financial instruments linked to them acquired 30 9 Number of shares, derivatives or other financial instruments linked to them disposed of Not applicable 10 Price per share or derivative or other financial instrument linked to them or value of transaction €17.01 11 Date and place of transaction 13th May 2013; Dublin 12 Date issuer informed of transaction 13th May 2013 13 Any additional information Not applicable 14 Name of contact and telephone number for queries Neil Colgan + Person authorised on behalf of the issuer responsible for making the notification Neil Colgan Date of notification 14th May 2013 Information required under Irish Stock Exchange Listing Rule 6.10 The following additional information is required to be disclosed under ISE Listing Rule 6.10 in respect of interests in securities of a director or secretary or their connected persons. An issuer is not being required to submit the information below to the Central Bank in respect of any PDMR who is also a director/secretary/connected persons. 15 Name of director or secretary (if not required to be stated in box 2) Not applicable 16 State whether the notification relates to a single transaction being notified in accordance with the Market Abuse Rules and ISE LR 6.10 Yes 17 Description of class of share Ordinary shares of 0.32 each 18 Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) 0.000004% 19 Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable 20 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 11,541; 0.001582% If a person whose interests are required to be disclosed under ISE Listing Rule 6.10 has been granted options by the issuer, please complete the following boxes: 21 Date of grant Not applicable 22 Period during which or date on which it can be exercised Not applicable 23 Total amount paid (if any) for grant of the option Not applicable 24 Description of shares involved (class and number) Not applicable 25 Exercise price (if fixed at time of grant) or indication that the price is to be fixed at the time of exercise Not applicable 26 Total number of shares over which options are held following notification Not applicable Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Date of notification 14th May 2013 The duly designated officer of the issuer responsible for making this notification acknowledges and confirms that he/she is aware that the information as has been provided in response to the questions 15 to 26 above is not information which has been required by or which has been requested by the Central Bank, and is information which is required to be provided to the Irish Stock Exchange only. Notification of Transactions of (1) Persons Discharging Managerial Responsibility and (2) Persons closely associated with Persons Discharging Managerial Responsibility This form is intended for use by an issuer making a notification required by Rules 7.2 and 7.3 of the Central Bank of Ireland's Market Abuse Rules in relation to a person falling within either of the above categories of individual. These categories are defined in Regulation 12 (8) of the Market Abuse (Directive 2003/6/EC) Regulations 2005 and are detailed as part of this form. All relevant boxes should be completed in block capital letters. 1 Name of the Issuer CRH plc 2 Name of person discharging managerial responsibilities Jack Golden 3 State whether notification relates to a person closely associated with a person discharging managerial responsibilities named in 2 and identify the connected person No 4 Indicate whether the notification is in respect of a holding of the person referred to in 2 or 3 above or in respect of a non-beneficial interest Jack Golden 5 Description of shares or derivatives or other financial instruments linked to them Ordinary shares of €0.32 each 6 Name of registered shareholder(s) and, if more than one, number of shares or derivatives or other financial instruments linked to them, held by each shareholder Jack Golden 51,461 AC Employee Benefit Trustees Limited Acct CRG 2,370 7 State the nature of the transaction Scrip Dividend 8 Number of shares, derivatives or other financial instruments linked to them acquired 9 Number of shares, derivatives or other financial instruments linked to them disposed of Not applicable 10 Price per share or derivative or other financial instrument linked to them or value of transaction €17.01 11 Date and place of transaction 13th May 2013; Dublin 12 Date issuer informed of transaction 13th May 2013 13 Any additional information Not applicable 14 Name of contact and telephone number for queries Neil Colgan + Person authorised on behalf of the issuer responsible for making the notification Neil Colgan Date of notification 14th May 2013 Information required under Irish Stock Exchange Listing Rule 6.10 The following additional information is required to be disclosed under ISE Listing Rule 6.10 in respect of interests in securities of a director or secretary or their connected persons. An issuer is not being required to submit the information below to the Central Bank in respect of any PDMR who is also a director/secretary/connected persons. 15 Name of director or secretary (if not required to be stated in box 2) Not applicable (PDMR disclosure) 16 State whether the notification relates to a single transaction being notified in accordance with the Market Abuse Rules and ISE LR 6.10 Not applicable (PDMR disclosure) 17 Description of class of share Not applicable (PDMR disclosure) 18 Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) Not applicable (PDMR disclosure) 19 Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable (PDMR disclosure) 20 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Not applicable (PDMR disclosure) If a person whose interests are required to be disclosed under ISE Listing Rule 6.10 has been granted options by the issuer, please complete the following boxes: 21 Date of grant Not applicable (PDMR disclosure) 22 Period during which or date on which it can be exercised Not applicable (PDMR disclosure) 23 Total amount paid (if any) for grant of the option Not applicable (PDMR disclosure) 24 Description of shares involved (class and number) Not applicable (PDMR disclosure) 25 Exercise price (if fixed at time of grant) or indication that the price is to be fixed at the time of exercise Not applicable (PDMR disclosure) 26 Total number of shares over which options are held following notification Not applicable (PDMR disclosure) Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Date of notification 14th May 2013 The duly designated officer of the issuer responsible for making this notification acknowledges and confirms that he/she is aware that the information as has been provided in response to the questions 15 to 26 above is not information which has been required by or which has been requested by the Central Bank, and is information which is required to be provided to the Irish Stock Exchange only. Notification of Transactions of (1) Persons Discharging Managerial Responsibility and (2) Persons closely associated with Persons Discharging Managerial Responsibility This form is intended for use by an issuer making a notification required by Rules 7.2 and 7.3 of the Central Bank of Ireland's Market Abuse Rules in relation to a person falling within either of the above categories of individual. These categories are defined in Regulation 12 (8) of the Market Abuse (Directive 2003/6/EC) Regulations 2005 and are detailed as part of this form. All relevant boxes should be completed in block capital letters. 1 Name of the Issuer CRH plc 2 Name of person discharging managerial responsibilities Doug Black 3 State whether notification relates to a person closely associated with a person discharging managerial responsibilities named in 2 and identify the connected person No 4 Indicate whether the notification is in respect of a holding of the person referred to in 2 or 3 above or in respect of a non-beneficial interest Doug Black 5 Description of shares or derivatives or other financial instruments linked to them Ordinary shares of €0.32 each 6 Name of registered shareholder(s) and, if more than one, number of shares or derivatives or other financial instruments linked to them, held by each shareholder Doug Black 120,847 The Bank of New York Mellon (relative) 678 7 State the nature of the transaction Scrip Dividend 8 Number of shares, derivatives or other financial instruments linked to them acquired 9 Number of shares, derivatives or other financial instruments linked to them disposed of Not applicable 10 Price per share or derivative or other financial instrument linked to them or value of transaction €17.01 11 Date and place of transaction 13th May 2013; Dublin 12 Date issuer informed of transaction 13th May 2013 13 Any additional information Not applicable 14 Name of contact and telephone number for queries Neil Colgan + Person authorised on behalf of the issuer responsible for making the notification Neil Colgan Date of notification 14th May 2013 Information required under Irish Stock Exchange Listing Rule 6.10 The following additional information is required to be disclosed under ISE Listing Rule 6.10 in respect of interests in securities of a director or secretary or their connected persons. An issuer is not being required to submit the information below to the Central Bank in respect of any PDMR who is also a director/secretary/connected persons. 15 Name of director or secretary (if not required to be stated in box 2) Not applicable (PDMR disclosure) 16 State whether the notification relates to a single transaction being notified in accordance with the Market Abuse Rules and ISE LR 6.10 Not applicable (PDMR disclosure) 17 Description of class of share Not applicable (PDMR disclosure) 18 Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) Not applicable (PDMR disclosure) 19 Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable (PDMR disclosure) 20 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Not applicable (PDMR disclosure) If a person whose interests are required to be disclosed under ISE Listing Rule 6.10 has been granted options by the issuer, please complete the following boxes: 21 Date of grant Not applicable (PDMR disclosure) 22 Period during which or date on which it can be exercised Not applicable (PDMR disclosure) 23 Total amount paid (if any) for grant of the option Not applicable (PDMR disclosure) 24 Description of shares involved (class and number) Not applicable (PDMR disclosure) 25 Exercise price (if fixed at time of grant) or indication that the price is to be fixed at the time of exercise Not applicable (PDMR disclosure) 26 Total number of shares over which options are held following notification Not applicable (PDMR disclosure) Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Date of notification 14th May 2013 The duly designated officer of the issuer responsible for making this notification acknowledges and confirms that he/she is aware that the information as has been provided in response to the questions 15 to 26 above is not information which has been required by or which has been requested by the Central Bank, and is information which is required to be provided to the Irish Stock Exchange only. Notification of Transactions of (1) Persons Discharging Managerial Responsibility and (2) Persons closely associated with Persons Discharging Managerial Responsibility This form is intended for use by an issuer making a notification required by Rules 7.2 and 7.3 of the Central Bank of Ireland's Market Abuse Rules in relation to a person falling within either of the above categories of individual. These categories are defined in Regulation 12 (8) of the Market Abuse (Directive 2003/6/EC) Regulations 2005 and are detailed as part of this form. All relevant boxes should be completed in block capital letters. 1 Name of the Issuer CRH plc 2 Name of person discharging managerial responsibilities Henry Morris 3 State whether notification relates to a person closely associated with a person discharging managerial responsibilities named in 2 and identify the connected person No 4 Indicate whether the notification is in respect of a holding of the person referred to in 2 or 3 above or in respect of a non-beneficial interest Henry Morris 5 Description of shares or derivatives or other financial instruments linked to them Ordinary shares of €0.32 each 6 Name of registered shareholder(s) and, if more than one, number of shares or derivatives or other financial instruments linked to them, held by each shareholder Henry Morris 824 AC Employee Benefit Trustees Limited Acct CRG 2,370 Davycrest Nominees Limited Acct 0049779 40,305 Davycrest Nominees Limited Acct 0127109 26,301 Davycrest Nominees Limited Acct 0102350 5,000 Davycrest Nominees Limited Acct 0153697 9,756 Pershing International Nominees Limited Acct BCCLT 4,455 7 State the nature of the transaction Scrip Dividend 8 Number of shares, derivatives or other financial instruments linked to them acquired 9 Number of shares, derivatives or other financial instruments linked to them disposed of Not applicable 10 Price per share or derivative or other financial instrument linked to them or value of transaction €17.01 11 Date and place of transaction 13th May 2013; Dublin 12 Date issuer informed of transaction 13th May 2013 13 Any additional information Not applicable 14 Name of contact and telephone number for queries Neil Colgan + Person authorised on behalf of the issuer responsible for making the notification Neil Colgan Date of notification 14th May 2013 Information required under Irish Stock Exchange Listing Rule 6.10 The following additional information is required to be disclosed under ISE Listing Rule 6.10 in respect of interests in securities of a director or secretary or their connected persons. An issuer is not being required to submit the information below to the Central Bank in respect of any PDMR who is also a director/secretary/connected persons. 15 Name of director or secretary (if not required to be stated in box 2) Not applicable (PDMR disclosure) 16 State whether the notification relates to a single transaction being notified in accordance with the Market Abuse Rules and ISE LR 6.10 Not applicable (PDMR disclosure) 17 Description of class of share Not applicable (PDMR disclosure) 18 Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) Not applicable (PDMR disclosure) 19 Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) Not applicable (PDMR disclosure) 20 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Not applicable (PDMR disclosure) If a person whose interests are required to be disclosed under ISE Listing Rule 6.10 has been granted options by the issuer, please complete the following boxes: 21 Date of grant Not applicable (PDMR disclosure) 22 Period during which or date on which it can be exercised Not applicable (PDMR disclosure) 23 Total amount paid (if any) for grant of the option Not applicable (PDMR disclosure) 24 Description of shares involved (class and number) Not applicable (PDMR disclosure) 25 Exercise price (if fixed at time of grant) or indication that the price is to be fixed at the time of exercise Not applicable (PDMR disclosure) 26 Total number of shares over which options are held following notification Not applicable (PDMR disclosure) Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Date of notification 14th May 2013 The duly designated officer of the issuer responsible for making this notification acknowledges and confirms that he/she is aware that the information as has been provided in response to the questions 15 to 26 above is not information which has been required by or which has been requested by the Central Bank, and is information which is required to be provided to the Irish Stock Exchange only. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date14 May 2013 By:/s/Maeve Carton M. Carton Finance Director
